DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-20  of U.S. Patent No.  10, 242, 367. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obviously found and implied in the instant application. 
For Example claim 1 of the pending application recites the following:
A method comprising: detecting, by a device, that the device is at a particular geographic location; detecting, by the device, that a transaction card is at the particular geographic location; determining, by the device and based on detecting that the device and the transaction card are at the particular geographic location, that a first verification method associated with the transaction card is to be modified to a second verification method; providing, by the device and to the transaction card, a set of instructions to cause the transaction card to modify the first verification method to the second verification method based on the transaction card is connected to a transaction terminal; and providing, by the device, information to notify that the first verification method has been modified to the second verification method.
Claim 6 of the instant application recites the following:  wherein the first verification method and the second verification method each include one or more verification methods including: a chip and personal identification number (PIN) method, a chip and signature method, or a biometric authentication method.

Whereas claim 15 of US Patent No. 10, 242, 367, Applicant claims the following:  A method, comprising: detecting, by a device, that a transaction card is at a particular geographic location, the transaction card being separate from the device; providing, by the device, a set of instructions to the transaction card based on detecting that the transaction card is at the particular geographic location, the set of instructions to cause the transaction card to modify a verification method associated with the transaction card from a first verification method to a second verification method, the first verification method the second verification method each including at least one of: a chip and PIN method, a chip and signature method, or a biometric authentication method, and the second verification method being a different method than the first verification method; and providing, by the device, information identifying a modification to the verification method to a transaction backend device to notify the transaction backend device that the verification method, associated with the transaction card, has been modified from the first verification method to the second verification method.
The instant claims obviously encompass the claimed invention of US Patent No. 10, 242, 367 and differ only be terminology which is well within the level of one of ordinary skill in the art. Readings claims 1-20 of the application in light of the specification, the Examiner finds that claims 1-20 merely recites an obvious variant of the invention already allowed in claims 15-20 of US Patent No. 10, 242, 367.

The correspondence of claim is as follows:

Claims 1, 4 and 6  of the instant application corresponds to claim 15, and 16  of US Patent No. 10, 242, 367.
Claims 2, 3 of the instant application corresponds to claim 18 of US Patent No. 10, 242, 367.
Claim 5 of the instant application corresponds to claim 17 of US Patent No. 10, 242, 367.
Claim 7 of the instant application corresponds to claims 15 and 20 of US Patent No, 242, 367.
Claims  8 and 13 of the instant application corresponds to claims 15 and 16 of US Patent No. 10, 242, 367.
Claim 9 of the instant application corresponds to claim 18 of US Patent No. 10, 242, 367.
Claim 10 of the instant application corresponds to claim 18 of US Patent No. 10, 242, 367.
Claim 11 of the instant application corresponds to claim 15 of US Patent No. 10, 

242, 367.

Claim 12 of the instant application corresponds to claim 17 of US Patent No. 10, 

242, 367.

Claim 14 of the instant application corresponds to claims 15 and 20 of US Patent No. 10, 242, 367.
Claim 15 of the instant application corresponds to claims 15 and 16  of US Patent No. 10, 242, 367.
Claim 16 of the instant application corresponds to claim 18 and 19 of US Patent 

No. 10, 242, 367.

Claim 17 of the instant application corresponds to claim 18, 19 of US Patent No. 10, 

242, 367.

Claim 18 of the instant application corresponds to claim 15 of US Patent No. 10, 

242, 367.

Claim 19 of the instant application corresponds to claim 17 of US Patent No. 10, 242, 367.
Claim 20 of the instant application corresponds to claim 17 of US Patent No. 10, 242, 367.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10-15, 17-20, are rejected under 35 U.S.C. 102a2  as being anticipated by Botros US Publication No. 20180268408.
Re Claim 1, Botros discloses a method comprising: detecting, by a device (POS device) , that the device (POS)  is at a particular geographic location (See claim 1,  detecting by the POS device a location of the POS device ) ; detecting, by the device (POS device ) , that a transaction card  (payment instrument)  is at the particular geographic location (P8); determining, by the device (POS device)  and based on detecting that the device (POS device ) and the transaction card (payment instrument)  are at the particular geographic location (See P15, P17, P92 and see claim 18 obtaining, through a location sensor of the POS device, a current location of the payment transaction; determining whether the current location of the payment transaction involving the payment instrument substantially matches the predicted location of the communication device associated with the holder of the payment instrument) ,  that a first verification method associated with the transaction card is to be modified to a second verification method ( P15, P17, P92, P93 See claims  21 and  claims 7-9 ,  determining whether to implement a generic order of the CVM specified by a card processing network or modify the generic order of the CVM to a device-specific order of the CVM)  ; providing, by the device (POS device)  and to the transaction card, a set of instructions to cause the transaction card to modify (modification causes the  cause transaction card to  use a particular verification method) the first verification method to the second verification method( modified or dynamic CVM )   based on the transaction card is connected to a transaction terminal (P17,   p92-93, P85-87, and see claim 4, see claim 8 ); and providing, by the device (POS device) , information to notify that the first verification method has been modified to the second verification method (See claim 4, requesting, on the POS device, an input in response to the dynamic CVM generated by the entity issuing the payment instrument).
Re Claim 3,  Botros discloses the method of claim 1, further comprising: receiving a message indicating that the modification of the first verification method to the second verification method was successful (See  claim 4 requesting, on the POS device, an input in response to the dynamic CVM generated by the entity issuing the payment instrument).  
Re Claim 4, Botros discloses the method of claim 1, further comprising: confirming the particular geographic location of the transaction card (payment instrument)  with at least one of: the transaction terminal, or a transaction backend device (See P15, P17, P92 and see claim 18) .  
Re Claim 5,  Botros discloses the method of claim 1, further comprising: confirming that at least one of the transaction card or the transaction terminal can be configured to use one or more verification methods that include the second verification method, wherein the confirmation is based on communicating with at least one of: the transaction terminal, or a transaction backend device  (P44, P71, P84,  determining the identifier of the payment instrument   indicates whether the instrument has a magnetic strip or a chip and information stored thereon,  whether to implement a generic order of the CVM specified by a card processing network or modify the generic order of the CVM to a device-specific order of the CVM based at least in part on one or more of: (a) a cost of the payment transaction for which the payment instrument is being authorized; (b) a hardware capability of the POS device; (c) the location of the payment transaction; and (d) the entity issuing the payment instrument).
Re Claim 6,  Botros discloses the method of claim 1, wherein the first verification method and the second verification method each include one or more verification methods including: a chip and personal identification number (PIN) method, a chip and signature method, or a biometric authentication method (P10, P26, P27, P86).  
Re Claim 7, Botros discloses the method of claim 1, wherein the set of instructions are provided to the transaction card via at least one of: a wireless connection between the transaction card and the device, or a transaction backend device (P30-31) .  
Re Claim 8, Botros discloses a device (POS device), comprising: one or more memories; and one or more processors, coupled to the one or more memories (P28. 36), configured to: detect that the device (POS  device )  is at a particular geographic location   (See claim 1, detecting, by the POS device, a location of the POS device ); detect that a transaction card is at the particular geographic location; determine, based on detecting that the device and the transaction card are at the particular geographic location (See P15, P17, P92 and see claim 18 obtaining, through a location sensor of the POS device, a current location of the payment transaction; determining whether the current location of the payment transaction involving the payment instrument substantially matches the predicted location of the communication device associated with the holder of the payment instrument)  that a first verification method associated with the transaction card is to be modified to a second verification method (P15, P17, P92, P93 See claims  21 and  claims 7-9 ,  determining whether to implement a generic order of the CVM specified by a card processing network or modify the generic order of the CVM to a device-specific order of the CVM ); provide, to the transaction card, a set of instructions to cause the transaction card to modify (modification causes the  cause transaction card to  use a particular verification method) the first verification method to the second verification method (modified or dynamic CVM)  based on the transaction card is connected to a transaction terminal (P17,   p92-93, P85-87, and see claim 4, see claim 8); 
and provide information to notify that the first verification method has been modified to the second verification method (See claim 4, requesting, on the POS device, an input in response to the dynamic CVM generated by the entity issuing the payment instrument).  
Re Claim 10, Botros discloses the device of claim 8, wherein the one or more processors are further configured to: receive a message indicating that the modification of the first verification method to the second verification method was successful (See  claim 4 requesting, on the POS device, an input in response to the dynamic CVM generated by the entity issuing the payment instrument).  
 Re Claim 11,  Botros discloses the device of claim 8, wherein the one or more processors are further configured to: confirm the particular geographic location of the transaction card with at least one of: the transaction terminal, or a transaction backend device (See P15, P17, P92 and see claim 18).  
Re Claim 12,  Botros discloses the device of claim 8, wherein the one or more processors are further configured to: confirm that at least one of the transaction card or the transaction terminal can be configured to use one or more verification methods that include the second verification method, wherein the confirmation is based on communicating with at least one of: the transaction terminal, or a transaction backend device  (P44, P71, P84,  determining the identifier of the payment instrument   indicates whether the instrument has a magnetic strip or a chip and information stored thereon. whether to implement a generic order of the CVM specified by a card processing network or modify the generic order of the CVM to a device-specific order of the CVM based at least in part on one or more of: (a) a cost of the payment transaction for which the payment instrument is being authorized; (b) a hardware capability of the POS device; (c) the location of the payment transaction; and (d) the entity issuing the payment instrument).
Re Claim 13,  Botros discloses the device of claim 8, wherein the first verification method and the second verification method each include one or more verification methods including: a chip and personal identification number (PIN) method, a chip and signature method, or a biometric authentication method (P10, P26, P27, P86).    
Re Claim 14,  Botros discloses the device of claim 8, wherein the set of instructions are provided to the transaction card via at least one of: a wireless connection between the transaction card and the device, or a transaction backend device (P30-31).  
Re Claim 15,  Botros discloses a non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a device (POS device ) , cause the device  (POS device ) to: detect that the device (POS device )  is at a particular geographic location (See claim 1, detecting, by the POS device, a location of the POS device) ; 
detect that a transaction card is at the particular geographic location; determine, based on detecting that the device and the transaction card are at the particular geographic location(See P15, P17, P92 and see claim 18 obtaining, through a location sensor of the POS device, a current location of the payment transaction; determining whether the current location of the payment transaction involving the payment instrument substantially matches the predicted location of the communication device associated with the holder of the payment instrument), that a first verification method associated with the transaction card is to be modified to a second verification method (P15, P17, P92, P93 See claims  21 and  claims 7-9 ,  determining whether to implement a generic order of the CVM specified by a card processing network or modify the generic order of the CVM to a device-specific order of the CVM)   ; provide, to the transaction card, a set of instructions to cause the transaction card to modify (modification causes the  cause transaction card to  use a particular verification method) the first verification method to the second verification method (modified or dynamic CVM) based on the transaction card is connected to a transaction terminal (P17,   p92-93, P85-87, and see claim 4, see claim 8 ); 
and provide information to notify that the first verification method has been modified to the second verification method (See claim 4, requesting, on the POS device, an input in response to the dynamic CVM generated by the entity issuing the payment instrument).  
Re Claim 17, Botros discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: receive a message indicating that the modification of the first verification method to the second verification method was successful (See  claim 4 requesting, on the POS device, an input in response to the dynamic CVM generated by the entity issuing the payment instrument). 
Re Claim 18,  Botros discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: confirm the particular geographic location of the transaction card with at least one of: the transaction terminal, or a transaction backend device (See P15, P17, P92 and see claim 18).   
Re Claim 19, Botros discloses the non-transitory computer-readable medium of claim 15, wherein the one or more instructions further cause the device to: confirm that at least one of the transaction card or the transaction terminal can be configured to use one or more verification methods that include the second verification method, wherein the confirmation is based on communicating with at least one of: the transaction terminal, or a transaction backend device  (P44, P71, P84,  determining the identifier of the payment instrument   indicates whether the instrument has a magnetic strip or a chip and information stored thereon. whether to implement a generic order of the CVM specified by a card processing network or modify the generic order of the CVM to a device-specific order of the CVM based at least in part on one or more of: (a) a cost of the payment transaction for which the payment instrument is being authorized; (b) a hardware capability of the POS device; (c) the location of the payment transaction; and (d) the entity issuing the payment instrument).
Re Claim 20, Botros discloses the non-transitory computer-readable medium of claim 15, wherein the set of instructions are provided to the transaction card via at least one of: a wireless connection between the transaction card and the device, or a transaction backend device (P30-31).    


Conclusion
The following Reference is cited but not relied upon:  Balasubramanian US Publication 20140279113  discloses systems and methods of utilizing an initial, automatic authentication of a financial instrument user's identity when the user attempts to make a purchase with a financial instrument at a point-of-sale. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887